MEMORANDUM **
Gene Lowell Moran appeals pro se from the district court’s order dismissing his declaratory judgment action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir.2005), and we affirm for the reasons stated by the district court in its order entered January 10, 2006.
To the extent Moran raises contentions before this court not related to the denial of this declaratory judgment action, we decline to consider them. See Snow-Erlin v. United States, 470 F.3d 804, 808 n. 1 (9th Cir.2006).
We grant appellee Zelen’s motion to strike and request for judicial notice.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.